Citation Nr: 1102270	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-13 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from November 1999 to 
October 2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran maintains he suffers from a chronic cervical spine 
(neck) disorder as directly due to his active service.  
Specifically, he asserts that his neck began hurting during 
physical training at Fort Hood, Texas.

During the development of the instant claim, the Veteran was 
provided a VA examination in November 2009, at which he was 
diagnosed with chronic cervical strain.  The Veteran indicated 
that be believes his neck pain started before 2002, but was 
unsure of the exact date.  Following a review of the claims 
folder, the VA examiner opined that the Veteran's current 
cervical spine strain is not etiologically related to his active 
service, as there is no corroborating evidence in the claims file 
supporting the Veteran's claim.  

Following the discovery of Department of Defense (DoD) treatment 
records, an amended opinion was obtained in March 2010.  The VA 
examiner noted a September 2001 record indicated a diagnosis of 
neck sprain.  However, the VA examiner maintained the negative 
etiologically opinion, noting that in-service treatment for a 
neck condition "could not [be found] anywhere...."  

Initially, the Board observes the VA examiner provided a negative 
opinion in November 2009 as there was no evidence in the claims 
file corroborating his assertion of in-service neck pain.  See 
November 2009 VA examination report.  However, the Board observes 
the Veteran is competent to report symptoms observable to a lay 
person, including pain.  See Washington v. Nicholson, 21 Vet. 
App. 191, 195 (2007) (a layperson is competent to provide 
information regarding visible, or otherwise observable symptoms 
of disability); See also  Davidson v. Shinseki, 581 F.3d 1313 
(2009).  Furthermore, the VA examiner noted in the March 2010 
addendum that there is no evidence of in-service treatment for a 
neck condition, yet cited a DoD treatment record indicating a 
September 2001 diagnosis of neck sprain.  

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves 
v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return 
an inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").  Pursuant to Barr, the November 2009 VA 
examination and March 2010 addendum opinion are inadequate for 
the purposes of determining service connection, as they discount 
the Veteran's assertions of in-service neck pain without 
providing a rationale for doing so.  Further, as indicated above, 
a DoD treatment record notes an in-service diagnosis of neck 
sprain, the consideration of which is unclear in the March 2010 
addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to ascertain the etiology of his cervical 
spine disorder.  The claims file, 
including this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was accomplished.  All 
appropriate tests and studies should be 
conducted, and any consultations deemed 
necessary should be accomplished.  The 
examiner should provide an opinion as to 
whether it is more likely as not (greater 
than a 50 percent probability), less 
likely as not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any current 
cervical spine disorder is etiologically 
related to the Veteran's active military 
service, to include reports of in-service 
neck pain and a September 2001 diagnosis 
of neck sprain.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


